Halpern J., dissenting: In its long opinion, the majority spends little if any effort to determine Congress’ reasons for adding the rule found in section 162(k). Having failed to do so, it is unable to test its result against such reasons. Its analysis is, thus, less than fully satisfying. Congress appears to have been concerned with taxpayer attempts to move the capital-ordinary boundary in the universe of stock redemp-tions. See H. Rept. 99-426 (1986), 1986-3 C.B. (Vol. 2) 1, 248; S. Rept. 99-313 (1986), 1986-3 C.B. (Vol. 3) 1, 222; H. Conf. Rept. 99-841 (1986), 1986-3 C.B. (Vol. 4) 1, 168. It is not clear to me that Congress decided to deal with that attempt by adopting a scorched earth policy (which is the way I read the majority’s opinion). Judge Beghe’s inquiry appears to me to lead to a more satisfying approach to the problem. Therefore, I join Judge Beghe. Beghe, J., agrees with this dissent.